                                                                     JS-6




               UNITED STATES DISTRICT COURT
              CENTRAL DISTRICT OF CALIFORNIA




CLODOALDO ANTEMATE,                  CV 14-5255 DSF (RAOx)
    Plaintiff,
                                     JUDGMENT
                 v.

ESTENSON LOGISTICS, LLC,
    Defendant.



   The Court having found in favor of Defendant after multiple trials
before the Court,

   IT IS ORDERED AND ADJUDGED that Plaintiff and the Class
Members take nothing, that the action be dismissed with prejudice, and
that Defendant recover costs of suit pursuant to a bill of costs filed in
accordance with 28 U.S.C. § 1920.



Date: September 25, 2019              ___________________________
                                      Dale S. Fischer
                                      United States District Judge
